ORDER

PER CURIAM.
Bryan H. Stone (Plaintiff) appeals from the judgment that dismissed with prejudice, for failure to state a claim upon which relief can be granted, his three-count Anended Petition against Defendants. We have reviewed the briefs of the parties and the record on appeal. No error of law appears. A written opinion would have no precedential value. We have, however, provided a memorandum solely for the use of the parties explaining the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).